DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,536,782 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Specification
The specification filed on 12/31/2018 is objected because it does not include a cross-reference to related applications such as for example: This application is a reissue of Application Serial No. 14/664,945 filed on March 23, 2015 which issued as U.S. Patent No. 9,536,782.
The amendment to the specification filed 12/31/2018 has been entered.
Election/Restriction
Newly submitted claims 36-63 are directed to an invention that is independent or distinct from the invention originally claimed in claims 1-7 for the following reasons: 
I. Original claims 1-7 and new claims 8-35, drawn to a method of making a semiconductor device, classified in 438/656; H01 L21/768.
II. Claims 36-63, drawn to an apparatus for depositing a metal film, classified in 118/725; C23 C16/4585.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process of claim 1 can be practiced by another materially different apparatus such as an apparatus that includes a substrate heater and a pressure regulator to maintain inner pressure of the reaction chamber between 10-30 Torr.  The apparatus of claim 36 can be used to practice another materially different process of that claimed in claim 1 such as a process that form films using WCl2 as tungsten chlorine gas.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

According to the MPEP 1450: “…the subject matter of the original patent claims will be held to be constructively elected unless a disclaimer of all the patent claims is filed in the reissue application, which disclaimer cannot be withdrawn by applicant”.
Since applicant has not filed a disclaimer of all patent claims, group I has been constructively elected by original presentation for prosecution on the merits.  
Defective Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175(b) and MPEP § 1414) because of the following: 
The error statement in the reissue declaration filed on 12/31/2018 did not identify the specific claim(s) that the application seeks to broaden. 
Claim Rejections - 35 USC § 251
Claims 1-63 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 8-35 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based1.  
A broadening aspect is present in the reissue which was not present in the application for patent.  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claim subject matter that the applicant previously surrendered during the prosecution of the application for the patent. 
Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In the instant case, new independent claims 8 and 22 are broader than the original patent claims 1 and 5.  
The original patent claims were rejected under 102(b) as being anticipated by Kusumoto et al. (see Non-Final Rejection mailed on 11/18/2015 in 14/664,945). An amendment to the claims was filed on 2/18/2016 to overcome the rejection of the claims. The amendment to independent claim 1, included the combined limitations of their depended claims 2-4. The amendment to independent claim 8, included the combined 
Additionally, a second amendment was filed on 07/01/2016 to overcome the 102(b) rejection as being anticipated by Chen et al. (see Final Rejection mailed on 05/05/2016 in 14/664,945).  Independent claims 1 and 8 were amended to further limiting the previous added limitations.
The broadening aspects of new independent claims 8 and 22 relate to the limitations of:
 “wherein the tungsten chloride gas is selected from a group consisting of WCl6 gas, WCl5 gas, and WCl4, gas, wherein the reducing gas is at least one selected from a group consisting of H2 gas, SiH4 gas, BoH6 gas, and NH3 gas, and wherein a temperature of the substrate to be processed is 250 degrees C or higher and an inner pressure of a reaction chamber is 10 to 30 Torr.” 
These limitations appear to be within the amendments made to overcome the rejection of patent claims 1 and 5 in the original prosecution.  Moreover, PO clearly argued that this limitation overcame the art of record (see remarks field on 07/01/2016 pages 7-8). Accordingly, the broadening aspects of the amended claims constitute recapture (see below).
The recapture rule prevents a patentee from regaining through reissue the subject matter that he surrendered in an effort to obtain allowance of the original claims.  In re Clement, 45 USPQ2d 1161 (Fed. Cir. 1997).  Reissue claims that are broader than the original patent claims in a manner directly pertinent to the subject matter surrendered during prosecution are impermissible.
Three Step Test for Recapture per MPEP 1412.02
Step 1: Whether the reissue claims are broader in scope than the original patent claims.
The newly added independent claims 8 and 22 are broader than the reissue patent claims 1 and 5 by excluding the step limitation of: 
“wherein the tungsten chloride gas is selected from a group consisting of WCl6 gas, WCl5 gas, and WCl4, gas, wherein the reducing gas is at least one selected from a group consisting of H2 gas, SiH4 gas, BoH6 gas, and NH3 gas, and wherein a temperature of the substrate to be processed is 250 degrees C or higher and an inner pressure of a reaction chamber is 10 to 30 Torr” (see US 9,536,782 clm. 1/ll. 11-17, clm. 5/ll. 16-24); (see clms.1 and 8 in the amendments filed on 2/18/2016 & 07/01/2016 in US14/664,945).

Step 2: Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
From the prosecution record of the original application (14/664,945), the examiner rejected claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumoto and claims 4-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al.in view of Kobayashi et al. (see Non-Final Rejection mailed on 11/18/2015).
In response to the rejection, the applicant amended independent claims 1 and 8 (which are now patent claims 1 and 5) by reciting the limitations: “wherein the tungsten chloride gas is selected from a group consisting of WCl6 gas, WCl5 gas, and WCl4, gas, wherein the reducing gas is at least one selected from a group consisting of H2 gas, SiH4 gas, BoH6 gas, and NH3 gas, and wherein a temperature of the substrate to be processed is 250 degrees C or higher and an inner pressure of a reaction chamber is 10 or higher” and arguing about the patentability of this limitation over the prior art of record.  Also, these limitations correspond to cancelled limitations recited in original dependent claims 2-4; 9-10 and 12. See claims 1 and 8, and pages 2-3; 7-8 and of the amendment filed on 02/18/2016.

In response to the Final rejection, Applicant amended independent claims 1 and 8 (which are now patent claims 1 and 5) by further reciting the limitations: “…an inner pressure of a reaction chamber is 10 to 30 Torr” and arguing about the patentability of this limitation over the prior art of record.  See claims 1 and 8, and pages 7-8 and of the amendment filed on 07/01/2016.

After the amendment, the examiner allowed 1, 5-8.11 and 13. See Notice of Allowance mailed on 08/12/2016. 

Thus, the limitations in patent claims 1 and 5 of “wherein the tungsten chloride gas is selected from a group consisting of WCl6 gas, WCl5 gas, and WCl4, gas, wherein the reducing gas is at least one selected from a group consisting of H2 gas, SiH4 gas, BoH6 gas, and NH3 gas, and wherein a temperature of the substrate to be processed is 250 degrees C or higher and an inner pressure of a reaction chamber is 10 to 30 Torr”” were surrendered in the original application to obtain the original patent.  These limitations, however, are now deleted from the newly presented independent claims 8 and 22.  

Step 3: Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The recapture rule cannot be avoided since new added claims 8 and 22 were not materially narrower in other aspects of the claimed invention (see MPEP 1412.I.C).

Therefore, new added claims 8 and 22 and their dependent claims 9-21 and 23-35 violate the recapture rule because new added claims 8 and 22 contain the subject matter that applicant argued for patentability during the original prosecution.  See MPEP 1412.02.
Claim Objections
Claims 21 and 35 are objected because the resistivity unit should be Ω Ohms-cm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140030889) further in view of Cheng (EP 0414267A2).
Regarding claim 1, Chen (e.g. figs. 1A and 4) teaches a method of forming a tungsten film comprising the steps of:
supplying a tungsten chloride WCl6 gas as a source material of tungsten [¶ 0034]; 
supplying a reducing H2 gas towards a substrate 413 under a depressurized atmosphere of 80 Torr to cause reaction between the tungsten chloride gas and the reducing gas while heating the substrate to be processed [i.e. chemical vapor deposition hereafter “CVD” ¶ 0001, 0012, 0038];
and keeping the substrate temperature between 200-450 degrees C, such that a main tungsten film is directly formed on a surface of the substrate to be processed without forming an initial tungsten film for nucleus generation [¶0030].
Regarding claims 2 and 3, Chen teaches that the substrate to be processed has a metal film as a surface layer and the main tungsten film is formed on a surface of the metal film [i.e. WN or TiN barrier layer ¶0005].
Regarding claim 4, Chen (e.g. fig. 1A) teaches that the substrate to be processed has a depression (i.e.
Regarding claims 5 and 6, Chen (e.g. fig. 1A and 4; ¶0001) teaches a method of forming a semiconductor device comprising the steps of:
forming a base film TiN on a surface of a substrate 413 having a depression [¶0005]; 
filling the depression by supplying a tungsten chloride WCl6 gas as a source material of tungsten[¶ 0034];  and 
supplying a reducing H2 gas towards the substrate to be processed  [¶ 0001, 0012], which has the base film/TiN on the surface thereof; 
provide a depressurized atmosphere of 80 Torr to cause reaction between the tungsten chloride gas and the reducing gas [¶0038]
heating the substrate to be processed between 200-450 degrees C, such that a main tungsten film is directly formed on a surface of the base film without forming an initial tungsten film for nucleus generation; 
and filling the depression with tungsten [¶0030].
Regarding claims 1 and 5, Chen does not teach that an inner pressure of a reaction chamber is between 10 to 30 Torr. However, Cheng (e.g.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to maintain the chamber pressure of Chen in a range between 20 and 30 Torr as suggested by Cheng to improve the reflectivity of the tungsten layer as suggested by Cheng. Also, a person of ordinary skill in the art would be motivated to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success such as a tungsten layer having a better uniformity coverage (MPEP 2143 E).
Regarding claim 7, Chen teaches a controller (i.e. computer; [¶¶0012, 0013, 0074, 0075]). The controller includes a non-transitory computer-readable storage medium operating on a computer. The controller store a program that controls a film forming apparatus (i.e. substrate temperature, chamber pressure; and/or supplying flow rate).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 20130171822 A) in view of Chen et al. (US 20030129308).
Regarding claim 8, Chandrashekar (e.g. fig. 5) teaches a method of forming a tungsten film comprising repeating a cycle that includes the steps of :
supplying a tungsten chloride gas to a surface of a substrate to be processed;
and reacting the tungsten chloride gas adsorbed to the surface of the substrate to be processed with H2 gas [i.e. CVD2, ¶0033].
  In this CVD process, the tungsten film is directly formed on the surface of the substrate without forming an initial tungsten film for nucleus generation [¶¶ 0035; 0053].  
This process includes the steps of forming a tungsten film by repeating CVD cycles of depositing tungsten and repeating steps of nucleation inhibition [¶¶0005; 0007].  Although the Chandrashekar method may include a nucleation layer, the reference recognizes that the presence of a nucleation layer raises the total resistivity of the interconnection and it may be omitted [¶0035; 0053].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the tungsten film disclosed by Chandrashekar by repeating CVD cycles and by omitting an initial tungsten film for nucleolus generation in order to make an interconnection having low resistivity. Chandrashekar teaches that the presence of a nucleation layer will increase the total resistivity of the interconnection.
Chandrashekar does not teach that the cycle comprises alternately supplying the chlorine gas and the hydrogen gas.  However, Chen teaches that a pulsed CVD includes alternately supplying the gas reactants into the reactor.  This process allows the deposition of tungsten in geometries having an aspect ratio greater than 0.15 microns [¶¶ 0006, 0007].
It would have been obvious to one of ordinary skill in the art to use a pulsed CVD instead of conventional CVD in the process disclosed by Chandrashekar to form tungsten layers in geometries having an aspect ratio greater than 15 microns as suggested by Chen.
Regarding claims 9 and 10, Chandrashekar teaches that the substrate includes a TiN layer 502 as a base layer for the tungsten film [¶0053].
Regarding claim 11, Chandrashekar (e.g.
Regarding claim 12, Chen teaches that cycle includes purging the remaining tungsten chloride gas and the remaining H2 gas [¶0006]
Regarding claim 13, Chandrashekar teaches that the tungsten chlorine gas is WCl6 [¶0033].
Regarding claim 14, Chandrashekar teaches that the temperature of the substrate to be processed can be 450 degree C, which is a temperature that lies inside the claimed range [¶0050].  According to the MPEP 2144.03 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a substrate temperature of about 450 degrees since it is a suitable value for achieving Chandrashekar’s invention, which eliminates the need of nucleation layer. The omission of a nucleation layer will produce a tungsten interconnection having a low resistivity [¶0035]. A person of ordinary skill in the art would be motivated to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 20130171822 A) in view of Chen et al. (US 20030129308) further in view of Cheng (EP 0414267A2).
Regarding claims 15 and 16, Chandrashekar does not teach that the inner pressure of a reaction chamber is 5 Torr or higher and/or between 10 to 30 Torr. 
However, Cheng (e.g. claim 9) teaches a process for depositing a tungsten layer in a microelectronic device where the chamber total pressure range is between 20 and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to maintain the chamber pressure of Chandrashekar in a range between 20 and 30 Torr as suggested by Cheng to improve the reflectivity of the tungsten layer. Also, a person of ordinary skill in the art would be motivated to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 E).
Claims 22-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 20130171822 A).
Regarding claims 22, Chandrashekar (e.g. fig. 5) teaches a method of  forming a  tungsten film comprising repeating a cycle that includes the step of:
  adsorbing a tungsten chloride gas to a surface of a substrate to be processed (i.e. CVD); 
reacting the tungsten chloride gas adsorbed to the surface of the substrate to be processed with H2 gas [¶0033]
and directly forming a main tungsten film on the substrate surface without forming an initial tungsten film for nucleus generation [¶¶ 0035; 0053].  
This process includes the step of forming a tungsten film by repeating CVD cycles. The cycle includes repeating steps of tungsten deposition and repeating steps of nucleation inhibition [¶¶0005, 0007].  
Although Chandrashekar’s method may include a thin nucleation layer, it may be omitted. The reference recognizes that the presence of a nucleation layer raises the total resistivity of the interconnection [¶0035, 0053].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make tungsten film disclosed by Chandrashekar by repeating cycles of CVD and by omitting an initial tungsten film for nucleolus generation in order to make an interconnection having low resistivity. Chandrashekar teaches that the presence of a nucleation layer will increase the total resistivity of the interconnection.
Regarding claims 23 and 24, Chandrashekar teaches that the substrate includes TiN layer 502 as a base layer for the tungsten film [¶0053].
Regarding claims 25, Chandrashekar (e.g. fig. 5) teaches that the substrate includes a depression.  The tungsten film 508/510 fills the depression [¶0053].
Regarding claims 27, Chandrashekar teaches that the tungsten chlorine gas is WCl6 [¶0033].
Regarding claim 28, Chandrashekar teaches that the temperature of the substrate to be process can be 450 degree C, which is a temperature that lies inside the claimed range [¶0050].  According to the MPEP 2144.03 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a substrate temperature of about 450 degrees since it is a suitable value for achieving Chandrashekar’s invention, which eliminates the need of nucleation layer. The omission of a nucleation layer will produce a tungsten interconnection having .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 20130171822 A) in view of Lee et al.  (US 20120231626).
Regarding claim 26, Chandrashekar does not teach that the cycle further includes purging the remaining tungsten chloride gas and purging the remaining H2 gas. 
However, Lee teaches that optional in-situ purging process may be performed to remove the residual reactant gases as well as any reaction by-products from the processing chamber [¶0035].
 It would have been obvious to include the step of purging the remaining tungsten chloride gas and purging remaining H2 gas as suggested by Lee to remove the residual reactant gases as well as any reaction by-product from the processing chamber.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 20130171822 A) in view of Cheng (EP 0414267A2).
Regarding claims 29 and 30, Chandrashekar does not teach that an inner pressure of a reaction chamber is 5 Torr or higher and/or between 10 to 30 Torr. 
However, Cheng (e.g.
It would have been obvious to one of ordinary skill in the art to maintain the chamber pressure of Chandrashekar in the range between 20 and 30 Torr as suggested by Cheng to improve the reflectivity of the tungsten layer. In addition, a person of ordinary skill in the art would be motivated to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 E).

Allowable over Prior Art
Claims 17-21 and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 251 rejections presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991
  
Conferees:  
                                                                                                                                                                                                   
/ELIZABETH L MCKANE/Specialist, Art Unit 3991          
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
        2 Chemical vapor deposition processes can be defined as: any process in which a thin solid film is formed on a substrate by the surface-mediated reaction of adsorbed precursors from the gas phase.